Mr. A. Wyckcliff Nisbet, Jr. Attorney at Law Friday, Eldredge  Clark 2000 Regions Center 400 West Capitol Little Rock, AR 72201-3493
Dear Mr. Nisbet:
You have requested approval, pursuant to the Interlocal Cooperation Act, A.C.A. § 25-20-101 et seq., of a proposed interlocal agreement entitled "Pulaski Area Geographic Information System Interlocal Agreement" (hereinafter "Agreement"). The Agreement is entered into by and among the City of Little Rock, Arkansas, the City of North Little Rock, Arkansas, Pulaski County, Arkansas, Central Arkansas Water, Little Rock Wastewater Utility, and North Little Rock Wastewater Utility. It amends a prior interlocal agreement involving the Pulaski Area Geographic Information System ("PAgis") that was approved by this office in 1997 (Ark. Op. Att'y Gen. 97-366). The purpose of the current agreement is to establish a permanent PAgis organization to better manage and distribute geographically based data within Pulaski County, Arkansas. See PAgisBy-laws, "Preamble" (Jan. 1, 2005).
You seek my approval of the Agreement pursuant to A.C.A. § 25-20-104(f), which provides that I must approve any interlocal agreement to undertake a joint enterprise between or among "public agencies."1
The legislature has identified the purpose of the Interlocal Cooperation Act as follows:
  It is the purpose of this chapter to permit local governmental units to make the most efficient use of their powers by enabling them to cooperate with other localities on a basis of mutual advantage and thereby to provide services and facilities in a manner and pursuant to forms of governmental organization that will accord best with geographic, economic, population, and other factors influencing the needs and development of local communities.
A.C.A. § 25-20-102 (Repl. 2002).
In my opinion, this statute reflects an intention to expedite the sort of agreement at issue in your request. Additionally, my review indicates that the Agreement is in proper form and compatible with the laws of this state. It is therefore hereby approved.
Assistant Attorney General Elisabeth A. Walker prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:EAW/cyh
1 It is my opinion that the parties to the proposed agreement are included within the definition of "public agencies" set forth at A.C.A. § 25-20-103 (Supp. 2003). See generally Ark. Op. Att'y Gen. 2002-345
(discussing what types of entities qualify as "political subdivisions" for purposes of the definition of "public agencies" under § 25-20-103).